Case 3:19-cv-00054-NKM-JCH Document 130 Filed 03/31/21 Page 1 of 1 Pageid#: 1173




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION



    KIERAN RAVI BHATTACHARYA,                          CASE NO. 3:19-cv-00054

                                          Plaintiff,
                          v.                           ORDER

    JAMES B. MURRAY, JR., et al.,
                                                       JUDGE NORMAN K. MOON
                                       Defendants.

         Defendants’ motion to dismiss Plaintiff Kieran Ravi Bhattacharya’s amended complaint is

  before the Court. Dkt. 112.

         For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

  GRANTS IN PART and DENIES IN PART Defendants’ motion to dismiss, Dkt. 112. The Court

  GRANTS Defendants’ motion to dismiss Counts II, III, and IV and DISMISSES Counts II, III,

  and IV with prejudice. The Court DENIES Defendants’ motion to dismiss Count I.

         It is so ORDERED.

         The Clerk of Court is directed to send this Order to all counsel of record.

                       31st day of March, 2021.
         ENTERED this ______
